96 F.3d 1432
Richard Hoffmanv.SCIP Superintendent Domovich, SCIP Treatment Team StaffMembers, SCIP InMate Prisoner Counselors, SCIP Hospital andMedical Staff, SCIP Inmate Records Officer, All PersonsActing For as Agents Therewith, Pittsburgh Medical Centera/k/a Central Medical, U.S. Judge Maurice Cohill, All U.S.Judges, Magistrates, Clerk of Courts of U.S. Western
NO. 96-3649
United States Court of Appeals,Third Circuit.
Aug 07, 1996

Appeal From:  W.D.Pa., No. 94-cv-00161,
Bloch, J.


1
AFFIRMED.